PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/729,100
Filing Date: 10 Oct 2017
Appellant(s): Bortell et al.



__________________
ANN R. O’NEILL
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bassi et al. (EP 692,371) in view of Heiche et al (US 8,592,029), Sigler et al. (US 2010/0035080), Cui (US 2011/0006393) and Mizrahi (US 2010/0040902).
Regarding claim 1, Bassi teaches a multi-layer formable composite panel having at least one aluminum alloy cover layer and a plastic core layer (“adhesive core layer”) (Paragraph [0001]). There are preferably two cover layers which are formed from aluminum alloys (“first and second metal sheets formed from an aluminum based material”) (Paragraph [0007]). The core layer may be formed from an elastomer or a viscoelastic polymer (“adhesive core formed from a viscoelastic material”) (Paragraph [0014]). The cover layers have a thickness of 400 to 1600 microns thick and the core layer may have a thickness of 20 to 150 microns resulting in the lowest possible thickness ratio of the sum to the core layers of 5.33:1 (800:150), which overlaps with that of the instant claims.
Bassi is silent with respect to the composite further including an intermediate layer between the core and cover layers which passivates the metal sheets and includes titanium.
Heiche teaches a corrosion resistant substrate where the substrate may be an aluminum alloy (Col. 1, Lines 7-9 and 45-46). The coating includes two layers with the lower coating being a passivation layer formed by wet-etching on the substrate and a an upper layer formed from an organic modified polysiloxane layer, where the combination of the two provides improved corrosion resistance (Col. 2, Lines 15-21). The passivation layer comprises Cr(III) or Zr (Col. 3, Lines 33-39). 
Sigler teaches coatings which are provided and placed to facilitate the forming of laminates which include steel sheets and a polymeric core to permit welding and painting while also providing corrosion resistance (Pg. 1, Paragraphs [0002] and [0007]). The coatings include a Zinc-aluminum coating which provides the most of the corrosion resistance and is placed on the 
Cui teaches a polymer composite material with a polymer layer sandwiched between two conductive layers (Pg. 2, Paragraph [0024]). The polymer layer contains conductive particle components (Pg. 2, Paragraph [0024]). The conductive layers may comprise a metal such as aluminum (Pg. 3, Paragraph [0035]). The composite may also include insulation layers which may be formed of a self-passivating metal such as zinc or titanium (Pg. 3, Paragraph [0032]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the composites of Bassi such that they further include a corrosion resistant coating which includes a lower passivation coating including a Cr(III) or Zr, or Titanium, which is taught by Cui to be a self-passivating metal by Cui which additionally teaches a composite with a  polymer layer between two aluminum layers, in contact with the cover layer and is located between the core and cover layers in order to provide sufficient corrosion resistance as taught by Heiche and Sigler.
Although the ranges for the ratios are not the exact same, they do overlap. It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).
Bassi is further silent with respect to the cover layers being annealed such that the aluminum materials of the cover layers are characterized by an O temper condition.
Mizrahi teaches sandwich composites which include a fiber filled polymeric layer and a metallic layer (Pg. 1, Paragraph [0002]). The composite materials may be used in a variety of fields including automotive and other transportation applications and building construction 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the composite panels of Bassi formed from aluminum cover sheets such that the cover sheets are annealed as taught by Mizrahi which also teaches sandwich composites comprising two metal layers and a polymeric layer for use in building and transportation related fields. Furthermore, one of ordinary skill in the art would appreciate that applicant’s specification appreciates the metal sheets being annealed is ultimately defined as an “o temper condition” (See PGPUB, Pg. 3, Paragraph [0017]). As such, it would have been obvious to one of ordinary skill in the art that the aluminum cover layers of Bassi which are further annealed as taught by Mizrahi would additionally be taught to be characterized by an O temper condition.
Bassi is silent with respect to the composite characterized by one of an n-value of 0.1 or greater and an r value of 0.8 or greater. However, Bassi teaches the cover layers are formed from an aluminum from the series of 5xxx or 6 xxx (Paragraph [0007]).
Furthermore, the “r” values is defined from applicant’s specification as being a measure of the ratio of the true width strain to the true thickness stain in a tensile test of the aluminum sheets which appears to be evident when the aluminum sheets are a 5xxx or a 6xxx series aluminum (PGPUB, Pg. 3, Paragraph [0017]). As such, one of ordinary skill in the art would appreciate the overlapping materials of aluminum for the cover layers and the thicknesses of the cover layers as discussed above would also have an r value of 0.8 or greater. 
claim 3, Bassi teaches the composites as discussed above with respect to claim 1. As discussed above, the thicknesses of the cover layers are in the range from 400 microns to 1600 microns.
Regarding claim 6, Bassi in view of Heiche and Sigler teaches the composites with the corrosion resistant coatings as discussed above with respect to claim 1. As discussed above with respect to claim 1, the corrosion prevention coating includes a passivation layer in contact with the aluminum cover layers and an organic polysiloxane coating on the passivation layer (“auxiliary layer”). Furthermore, one of ordinary skill in the art would appreciate that the organic coating, which the examiner considers as the auxiliary layer, would contribute to the corrosion resistance of the aluminum cover layers. 
Regarding claim 7, Bassi teaches the composites as discussed above with respect to claim 1. The composites may also be provided on one or both sides with panels or decorative layers (“isolation layer forms an exterior layer”) (Paragraph [0038]). 
Regarding claim 8, Bassi teaches the composite as discussed above with respect to claim 1. Bassi teaches the cover layers are formed from an aluminum from the series of 5xxx or 6 xxx (Paragraph [0007]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bassi et al. (EP 692,371) in view of Heiche et al (US 8,592,029), Sigler et al. (US 2010/0035080), Cui (US 2011/0006393) and Mizrahi (US 2010/0040902) as applied to claim 1 above, and further in view of Gross (US 3,066,060).
Regarding claim 21, Bassi teaches the composites as discussed above with respect to claim 1. As discussed above, Bassi teaches the core layer as being formed from a viscoelastic polymer layer.

Gross teaches a phenolic resin/synthetic elastomer adhesive system for improving the bond strength of the adhesive systems when used for bonding aluminum at high temperatures (Col. 1, Lines 11-19 and 40-52). Gross further teaches examples including a first example which underwent T-peel and lap shear tests in which the t-peel tests resulted in 100% cohesion failure at 30 lbs/inch (5.25 N/mm) which was very good and the lap shear test resulted in the smallest value of 2,355 lbs/sq. in. (13 MPa) (Col. 7, Lines 1-45). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the core layer of the composites of Bassi such that the elastomer of the core layer is formed from a phenolic resin/synthetic elastomer which provides increased bond strength at high temperatures as taught by Gross, including having a lap shear test result of at least 2,355 lbs/sq. in. (13 MPa). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bassi et al. (EP 692,371) in view of Heiche et al (US 8,592,029), Sigler et al. (US 2010/0035080), Cui (US 2011/0006393) and Mizrahi (US 2010/0040902) as applied to claims 1 and 3 above, and further in view of Luo (Vibration Damping using flexible graphite).
Regarding claim 26, Bassi teaches the composites as discussed above with respect to claim 1.
Bassi is silent with respect to the core layer further including a graphite foil separating the core into two layers in order to teach the limitation of “a first adhesive layer made of the viscoelastic material; a second adhesive layer made of the viscoelastic material; and a graphite foil; wherein the graphite foil is laminated between the first and second adhesive layers.”

Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the core layer of Bassi, which appreciates the use of the composites for vibration adsorbing behavior, with a layer of flexible graphite which provides a well-balanced set of dynamic flexural properties in addition to being chemically and thermally resistant which makes the graphite attractive for use in vibration damping, as taught by Luo. 

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bassi et al. (EP 692,371) in view of Heiche et al (US 8,592,029), Sigler et al. (US 2010/0035080), Cui (US 2011/0006393) and Mizrahi (US 2010/0040902) as applied to claims 1 and 3 above, and further in view of Brice (US 2009/0258232).
Regarding claims 27-28, Bassi teaches the composites as discussed above with respect to claim 1. 
Bassi is silent with respect to the core layer further including filler particles made of a high directional thermal conductivity material, as required by claim 27, and including at least one of carbon nanotubes, carbon nanofibers, and carbon nanoflakes in order to define a conductive path through the adhesive core. 
Brice teaches composites including aluminum and carbon nanotubes (Pg. 1, Paragraph [0002]). The carbon nano-tubes are provided in solution with a polymer (Pg. 3, Paragraph [0034]) and allow for the improvement thermal and electrical conductivity by providing a conductive path for heat to escape (Pg. 2, Paragraph [0024]). 
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bassi et al. (EP 692,371) in view of Heiche et al (US 8,592,029), Sigler et al. (US 2010/0035080) and Xiao (2009/0145541).
Regarding claim 2, Bassi teaches a multi-layer formable composite panel having at least one aluminum alloy cover layer and a plastic core layer (“adhesive core layer”) (Paragraph [0001]). There are preferably two cover layers which are formed from aluminum alloys (“first and second metal sheets formed from an aluminum based material”) (Paragraph [0007]). The core layer may be formed from an elastomer or a viscoelastic polymer (“adhesive core formed from a viscoelastic material”) (Paragraph [0014]). The cover layers have a thickness of 400 to 1600 microns thick and the core layer may have a thickness of 20 to 150 microns resulting in the lowest possible thickness ratio of the sum to the core layers of 5.33:1 (800:150), which overlaps with that of the instant claims.
Bassi is silent with respect to the composite further including an intermediate layer between the core and cover layers which passivates the metal sheets and includes one of titanium, zirconium, and tri-chromium.
Heiche teaches a corrosion resistant substrate where the substrate may be an aluminum alloy (Col. 1, Lines 7-9 and 45-46). The coating includes two layers with the lower coating being a passivation layer formed by wet-etching on the substrate and a an upper layer formed from an organic modified polysiloxane layer, where the combination of the two provides improved 
Sigler teaches coatings which are provided and placed to facilitate the forming of laminates which include steel sheets and a polymeric core to permit welding and painting while also providing corrosion resistance (Pg. 1, Paragraphs [0002] and [0007]). The coatings include a Zinc-aluminum coating which provides the most of the corrosion resistance and is placed on the inner portion of the laminate between the core and the steel sheets (Pg. 1, Paragraph [0010] & Pg. 4, Paragraph [0037]; Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the composites of Bassi such that they further include a corrosion resistant coating which includes a lower passivation coating including a Cr(III) or Zr in contact with the cover layer and is located between the core and cover layers in order to provide sufficient corrosion resistance as taught by Heiche and Sigler.
Although the ranges for the ratios are not the exact same, they do overlap. It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).
Bassi is silent with respect to the core layer being formed from a phenolic modified rubber material.
Xiao teaches a constrained layer damper having a multilayer damping material (Pg. 1, Paragraph [0002]). The damping material includes a viscoelastic layer in contact with a constraining material formed from a metal (Pg. 2, Paragraphs [0026] and [0028]). The viscoelastic material may be formed from rubber modified phenolic materials (Pg. 3, Paragraph 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the core layer of the composite laminates of Bassi, which may be formed from viscoelastic polymers, such that the viscoelastic polymer is a rubber modified phenolic as taught by Xiao which additionally teaches composites used in transportation and construction fields. 
Bassi is additionally silent with respect to the composites being characterized by “a composite loss factor at 1,000 Hertz which is continuously greater than 0.1 within a temperature range of 25 degrees Celsius to 50 degrees Celsius.”
However, this property appears to be dependent on the materials for forming the laminates and the thicknesses of the layers. This appears so such that applicant’s specification lists the materials for the adhesive core layer as including a phenolic modified rubber (Pg. 4, Paragraph [0021]), the aluminum layers are formed from a 5xxx or 6xxx series aluminum, and as the thickness of the adhesive core layer decreases, the composite loss factor increases. The teachings of Bassi in view of Xiao teaches overlapping materials such that the cover layers may be formed from a 5xxx or 6xxx series aluminum (Paragraph [0007]), the core may be formed from a rubber modified phenolic, and the thickness ratio of Bassi overlaps with that of the instant claims including the thickness of the core layer being 20 to 150 microns which overlaps with that of applicant’s specification being 13 microns to 76 microns (PGPUB, Pg. 4, Paragraph [0021]). As such, one of ordinary skill in the art would appreciate that the overlap in materials and thicknesses for each of the layers would result in similar properties, including “a composite loss factor at 1,000 Hertz which is continuously greater than 0.1 within a temperature range of 25 degrees Celsius to 50 degrees Celsius.”

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bassi et al. (EP 692,371) in view of Heiche et al (US 8,592,029), Sigler et al. (US 2010/0035080) and Xiao (2009/0145541) as applied to claim 2 above, and further in view of Sigler et al. (US 2006/0134449). 
Regarding claims 22-25, Bassi teaches the composites as discussed above with respect to claim 2, which may be used for fields such as automobiles (Pg. 4, Paragraph [0036]). 
Bassi is silent with respect to the core layer further including filler particles of an electrically conductive material defining an electrically conductive path between the first and second metal sheets, as required by claim 22. Bassi is additionally silent with respect to the core comprising the particles and the metal sheets to have substantially the same electrical conductivity, as required by claim 23. Bassi is lastly silent with respect to the particles to be aluminum based and to have a particle size in a range of -400 to +500 mesh.
Sigler teaches metal composites for sound/vibration damping properties which are used for industries including automobiles or other vehicles (Pg. 1, Paragraph [0002] & Pg. 3, Paragraph [0031]). The composites include a viscoelastic layer between two metal members with conductive particles dispersed in the viscoelastic layer (Pg. 1, Paragraph [0014]-[0015]). The conductive particles may be formed from aluminum and provide an electric current between the first and second metal members (Pg. 3, Paragraph [0026]). Furthermore, the viscoelastic layer may have a thickness of between 0.005 mm and 0.2 mm (Pg. 3, Paragraph [0025]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the core layer of Bassi with conductive particles of aluminum in order to provide for an electric current between the metal members, as taught by Sigler, which additionally teaches vibration damping composites for automobiles. Furthermore, one of ordinary skill in the art would appreciate that the particles would need to be able to fit in the . 

Claims 5 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bassi et al. (EP 692,371) in view of Heiche et al (US 8,592,029), Sigler et al. (US 2010/0035080), Cui (US 2011/0006393) and Xiao (2009/0145541).
Regarding claim 5, Bassi teaches a multi-layer formable composite panel having at least one aluminum alloy cover layer and a plastic core layer (“adhesive core layer”) (Paragraph [0001]). There are preferably two cover layers which are formed from aluminum alloys (“first and second metal sheets formed from an aluminum based material”) (Paragraph [0007]). The core layer may be formed from an elastomer or a viscoelastic polymer (“adhesive core formed from a viscoelastic material”) (Paragraph [0014]). The cover layers have a thickness of 400 to 1600 microns thick and the core layer may have a thickness of 20 to 150 microns resulting in the lowest possible thickness ratio of the sum to the core layers of 5.33:1 (800:150), which overlaps with that of the instant claims.
Bassi is silent with respect to the composite further including an intermediate layer between the core and cover layers which passivates the metal sheets and includes titanium.
Heiche teaches a corrosion resistant substrate where the substrate may be an aluminum alloy (Col. 1, Lines 7-9 and 45-46). The coating includes two layers with the lower coating being a 
Sigler teaches coatings which are provided and placed to facilitate the forming of laminates which include steel sheets and a polymeric core to permit welding and painting while also providing corrosion resistance (Pg. 1, Paragraphs [0002] and [0007]). The coatings include a Zinc-aluminum coating which provides the most of the corrosion resistance and is placed on the inner portion of the laminate between the core and the steel sheets (Pg. 1, Paragraph [0010] & Pg. 4, Paragraph [0037]; Fig. 2).
Cui teaches a polymer composite material with a polymer layer sandwiched between two conductive layers (Pg. 2, Paragraph [0024]). The polymer layer contains conductive particle components (Pg. 2, Paragraph [0024]). The conductive layers may comprise a metal such as aluminum (Pg. 3, Paragraph [0035]). The composite may also include insulation layers which may be formed of a self-passivating metal such as zinc or titanium (Pg. 3, Paragraph [0032]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the composites of Bassi such that they further include a corrosion resistant coating which includes a lower passivation coating including a Cr(III) or Zr, or Titanium, which is taught by Cui to be a self-passivating metal by Cui which additionally teaches a composite with a  polymer layer between two aluminum layers, in contact with the cover layer and is located between the core and cover layers in order to provide sufficient corrosion resistance as taught by Heiche and Sigler.
Although the ranges for the ratios are not the exact same, they do overlap. It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but 
Bassi is silent with respect to the core layer being formed from a phenolic modified rubber material.
Xiao teaches a constrained layer damper having a multilayer damping material (Pg. 1, Paragraph [0002]). The damping material includes a viscoelastic layer in contact with a constraining material formed from a metal (Pg. 2, Paragraphs [0026] and [0028]). The viscoelastic material may be formed from rubber modified phenolic materials (Pg. 3, Paragraph [0029]). The dampers may be used in fields including transportation and construction materials (Pg. 4, Paragraph [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the core layer of the composite laminates of Bassi, which may be formed from viscoelastic polymers, such that the viscoelastic polymer is a rubber modified phenolic as taught by Xiao which additionally teaches composites used in transportation and construction fields. Furthermore, one of ordinary skill in the art would appreciate that the passivation layer of Heiche, Sigler and Cui would be a single layer and the core layer formed from the rubber modified phenolic would also be a single layer resulting in rendering the limitation of “the passivation layer is in direct contact which the phenolic modified rubber and with the surface of one of the metal sheets.”
Bassi silent with respect to the composite having a T-peel of at least 1.75 N/mm.
However, this property appears to be dependent on the materials for forming the laminates and the thicknesses of the layers. This appears so such that applicant’s specification lists the materials for the adhesive core layer as including a phenolic modified rubber (Pg. 4, 
Regarding claim 29, Bassi teaches the composites as discussed above with respect to claim 5. As discussed above, the cover layers have a thickness of 400 to 1600 microns thick and the core layer may have a thickness of 20 to 150 microns.

(2) Response to Argument
On pages 6-11 of the filed appeal brief, appellant asserts that the rejection of claim 1 is improper such that none of the cited references teaches the laminate structure having an n value of 0.1 or greater or an r value of 0.8 or greater. Furthermore, appellant asserts that the rejection resorts to speculation in order to teach this feature wherein the claim is not given broadest reasonable interpretation by reading in the limitation of a 5xxx or a 6xx series metal for the first and second aluminum metal sheets, the rejection is based of impermissible hindsight in order to teach these features and the rejection fails to teach the “laminate structure” teaching the appropriate r values and n values.
The examiner first identifies that the cited references of Bassi, Heiche, Sigler, Cui and Mizrahi fail to teach this particular property of an n value and an r value. As such, the rejection turns to the 
On pages 11-14, appellant further asserts the rejection of claim 2 is improper for the same reasons as discussed above with respect to the rejection of claim 1 such that none of the cited references teaches a composite loss factor at 1,000 Hertz which is continuously greater than 0.1 within a temperature range of 25 degrees Celsius to 50 degrees Celsius. Appellant further asserts that the further cited reference of Xiao teaches a composite loss factor which is continuously less than 0.1 in Table 3 and, therefore, provides a teaching away from the limitation. 
For the same reasons cited above, with respect to claim 1, the examiner notes that rejection of this feature/property is dependent on the materials for forming the laminate structure of claim 2 (MPEP 2112.01). Ultimately, the combination teaches each of the structural limitations of the laminate structure as described above. Furthermore, Bassi teaches overlapping ranges for the thicknesses of each of the metal sheet layers and the adhesive core. Heiche and Sigler teach the passivation layer as discussed above and Xiao teaches a viscoelastic polymer being a rubber modified phenolic for use in a dampening composite (See rejection above). As such, the examiner contends for the same reason above that the combination teaches each of the structural limitations of the claimed laminate structure and would, therefore, also teach any inherent properties associated with the laminate structure including a composite loss factor at 1,000 Hertz which is continuously greater than 0.1 within a temperature range of 25 degrees Celsius to 50 degrees Celsius. 
With respect to appellant’s assertions that Xiao provides a teaching away from the claimed composite loss factor, the examiner notes that the data provided in Table 3 of Xiao is directed towards 
On pages 14-20, appellant lastly argues the rejection of claim 5 is improper for the same reasons as discussed above with respect to the rejection of claims 1 and 2 such that none of the cited references teaches the laminate structure being characterized by an adhesive strength as measure by T-peel of at least 1.75 N/mm. Appellant further asserts that the combination of Bassi, Heiche, Sigler, Cui and Xiao is improper such that Xiao’s viscoelastic layer must be placed between the constraining metal layer and the carrier polymer layer such that this provides sufficient stiffness to induce deformation in shear viscosity in response to vibration inducing events and, as such, would not be placed between a passivation layer and an aluminum metal sheet as required by the claim. 
Again, as noted above with respect to the property of the adhesive strength, the examiner notes that rejection of this feature/property is dependent on the materials for forming the laminate structure of claim 5 (MPEP 2112.01). Ultimately, the combination teaches each of the structural limitations of the laminate structure as described above. In particular, Bassi teaches the viscoelastic core between two aluminum sheets, with appropriate thicknesses. Heiche, Sigler and Cui teaches the passivation layer being between the viscoelastic core and one of the aluminum metal sheets and Xiao teaches the viscoelastic polymer being a rubber modified phenolic (See rejection of claim 5 above). As such, the examiner contends for the same reason above that the combination teaches each of the structural limitations of the claimed laminate structure and would, therefore, also teach any inherent properties 
With respect to appellant’s assertions that the combination is improper due to Xiao teaching the viscoelastic layer being between a metal layer and a polymer layer, the examiner points to paragraph [0028] of Xiao which further teaches the viscoelastic layer may have other layers which separate the constraining metal layer and the carrier polymer layer and may, therefore, not have direct contact with each of the layers. Furthermore, the examiner notes that the structure of Xiao is not being brought into the invention of Bassi, but rather provides a teaching that a viscoelastic polymer, which is appreciated by Bassi, may be a rubber modified phenolic. 
In conclusion, the examiner ultimately contends that in each of claims 1, 2 and 5, the structural features are taught by the respective combinations and would therefore teach any inherent properties associated with each product (MPEP 2112.01). 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL P DILLON/Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal